In a proceeding pursuant to article 4 of title 1 of chapter IV of the Nassau County Civil Divisions Act, and article 2 of title B of chapter XI of the Nassau County Administrative Code, the appeal is from an order insofar as it grants an application to condemn certain real property owned by appellant. Appeal dismissed, with $10 costs and disbursements. The order appealed from is not a final decree and therefore is not appealable. (Nassau County Administrative Code, § 11-57.0; cf. Matter of Board of Transp. of N. Y., 272 N. Y. 52; Matter of County of Nassau [Renn], 281 App. Div. 1032.) We have, however, considered the merits and if the appeal were not being dismissed the order would be affirmed. In our opinion it was not fatal to the proceeding that the proposition, submitted to the voters to authorize acquisition of the property, did not contain a description of the property to be acquired, as provided in paragraph (e) of subdivision 2 of section 520.4 of the Nassau County Civil Divisions Act. Such designation may be required under the optional procedure *896permitted by subdivision 2 of said section, but is not necessary under the alternative procedure allowed by the statutes and apparently followed by respondent. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.